BUSSEY, Judge.
This is an original proceeding in which petitioner, Gene Mangram, seeks a Writ of Mandamus from this Court alleging that he was denied his right to a speedy trial.
From an examination of the petition and response, we are of the opinion that the writ prayed for should be denied, for it affirmatively appears tha tthe petitioner had been admitted to bail pending trial and that while on bail he was convicted in another county in the state and sentenced to serve a term in the penitentiary. Subsequent thereto, and while on leave from said penitentiary, he was surrendered by his bondsman to the authorities of Oklahoma County on January 3, 1967. It further appears that he did not, while on bail, request a speedy trial or resist continuances from term to term.
In the case of Johnson v. District Court of Muskogee County, Okl.Cr., 413 P.2d 914, it was stated:
“We have repeatedly held under 22 Okl. St.Ann. § 812, that person on bail and not in custody by virtue of a charge pending against him, must affirmatively show that he demanded a trial and resisted the continuance of the case from term to term, but when he has not demanded the trial and resisted continuances, he is not entitled to a dismissal of the charge. See Harris, et al., v. Ogden, District Judge, 44 Okl.Cr. 418, 281 P. 316; Brooks v. District Court of Oklahoma County, Okl.Cr., 408 P.2d 562.”
The writ prayed for is accordingly denied.
BRETT, J., concurs.
NIX, P. J., not participating.